Perlin, C.J. Claimant seeks payment of the sum of $340.64 for services rendered the Department of Public Health. The parties have stipulated that the report of the Department of Public Health be admitted into evidence in the proceeding without objection by either party. It includes the following statements: ■ “Jerry Dean Seipel, deceased, was employed by the Department of Public Health at the time of his death on October 11, 1966. He had 11% days of accumulated vacation, which calculated on the basis of his monthly salary entitles his estate to the sum of $340.64. Payment for this accumulated vacation has not been made, since no one furnished this Department with a properly executed small estates affidavit, letters of administration, or letters testamentary prior to May 16, 1968. “The files of the Department do not contain any information relating to an assignment of this claim or any portion thereof, or any instance therein, to any person. It appears from the files of this Department that claimant is entitled to payment as set forth in his complaint.” The stipulation further states that neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $340.64. It appears that the sole reason for nonpayment of the claim herein is because of a lapsed appropriation. Claimant is hereby awarded the sum of $340.64.